 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LEFT COAST WRESTLING, LLC,                          Case No.: 17cv466-LAB (NLS)
12                                      Plaintiff,
                                                         ORDER ADOPTING REPORT AND
13   v.                                                  RECOMMENDATION;
14   DEARBORN INT'L LLC, et al.
                                                         ORDER GRANTING IN PART
15                                   Defendants.         MOTION FOR CONTEMPT; AND
16
                                                         ORDER HOLDING DEFENDANT
17                                                       DUKE MINH LE IN CONTEMPT
18
19         The Court entered default judgment against Defendants, and on July 13, 2018, issued
20   an injunction against them. Defendant Duke Minh Le moved to set aside the default
21   judgment, which the Court denied. Plaintiff Left Coast Wrestling also filed a motion
22   (Docket no. 68) to hold Defendants and certain of their agents in contempt for violating the
23   injunction. The Court referred that motion to Magistrate Judge Nita Stormes for a report
24   and recommendation. Judge Stormes received briefing, held a hearing, and has issued her
25   report and recommendation (the “R&R,” Docket no. 110), recommending an award of
26   $40,000 plus costs and attorney’s fees totaling $28,557.
27         Objections to the R&R were due August 15, 2019, but none have been filed.
28   Although Le is proceeding pro se, he is aware of the effect of failing to object to a report

                                                     1
                                                                                 17cv466-LAB (NLS)
 1   and recommendation. On June 19, 2018, the Court adopted two unobjected-to reports and
 2   recommendations, and granted default judgment against Le and Dearborn. (See Docket no.
 3   46, 2:3–12 (citing review standards for reports and recommendations when no objections
 4   are filed).)
 5          A district court has jurisdiction to review a Magistrate Judge’s report and
 6   recommendation on dispositive matters. Fed. R. Civ. P. 72(b). “The district judge must
 7   determine de novo any part of the magistrate judge’s disposition that has been properly
 8   objected to.” Id. “A judge of the court may accept, reject, or modify, in whole or in part,
 9   the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).
10   This section does not require some lesser review by the district court when no objections
11   are filed. Thomas v. Arn, 474 U.S. 140, 149–50 (1985). The “statute makes it clear that the
12   district judge must review the magistrate judge’s findings and recommendations de novo
13   if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121
14   (9th Cir. 2003).
15          Because the parties do not object to the R&R’s findings of fact, they has waived all
16   objections to them. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998). The Court
17   ADOPTS Judge Stormes’ unobjected-to findings of fact. These include the fact that Le
18   was found not credible, and the fact that he did not comply with the Court’s order.
19          The Court has reviewed the R&R’s legal conclusions, and finds them to be correct.
20   The Court agrees with Judge Stormes’ recommendations, and ADOPTS the R&R. The
21   motion for contempt is GRANTED IN PART, as set forth in the R&R. The Court finds
22   Duke Minh Le to be in contempt of the Court’s injunction, but declines to hold Barbara
23   Trieu-Le, Eljay Pena, Steven Lawson, or O3T in contempt.
24          The Court AWARDS Left Coast Wrestling $40,000, as well as $28,557 in costs and
25   attorney’s fees, as set forth in the R&R. These amounts are deemed added to the judgment
26   in this case.
27          GoDaddy, the company that owns the domain name www.battleonthemidway.com,
28   is not a party to this action, has not been served with notice, and apparently did not act in

                                                   2
                                                                                  17cv466-LAB (NLS)
 1   concert with any Defendant to violate the injunction. The Court does not appear to have
 2   personal jurisdiction over it, as would be required before the Court can order it to transfer
 3   the domain name registration. See Zepeda v. U.S. I.N.S., 753 F.3d 719, 727 (9th Cir. 1983).
 4   Nevertheless, the Court requests that GoDaddy transfer the registration of this domain
 5   name to Left Coast Wrestling, and instructs GoDaddy to work with Left Coast Wrestling’s
 6   counsel to accomplish this. If GoDaddy does not do this voluntarily, Left Coast Wrestling
 7   may seek to add GoDaddy as a relief Defendant or may take other appropriate action.
 8
 9         IT IS SO ORDERED.
10   Dated: August 16, 2019
11
12
                                                 Hon. Larry Alan Burns
13
                                                 Chief United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                  17cv466-LAB (NLS)
